EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended January 15, 2010 January 15, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -2.7% -1.0% -1.0% Class B Units -2.7% -1.0% -1.0% Legacy 1 Class Units -2.6% -1.0% -1.0% Legacy 2 Class Units -2.6% -1.0% -1.0% GAM 1 Class Units -2.8% -1.8% -1.8% GAM 2 Class Units -2.7% -1.8% -1.8% GAM 3 Class Units -2.8% -1.9% -1.9% S&P 500 Total Return Index2 -0.8% 1.9% 1.9% Barclays Capital U.S. Long Government Index2 1.7% 1.4% 1.4% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs: Sector/Market Price Action Cause Grains Markets Decrease USDA crop reports showed record-high supply estimates Lean Hogs Increase Elevated pork exports and increased buying from large commodity funds Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Currencies: Sector/Market Price Action Cause Japanese Yen Increase U.S. dollar weakness caused by poor U.S. retail sales data Euro Decrease European Central Bank (ECB) President, Jean-Claude Trichet, stated that despite its weak financial state, Greece would not receive special treatment from the ECB Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are predominantly long the U.S. dollar. Energy: Sector/Market Price Action Cause Crude Oil Decrease Weak industrial demand forecasts caused by poor U.S. economic data Natural Gas Decrease Reports showed above average U.S. natural gas inventories Grant Park’s longer-term trading advisors are predominantly long the energy sector, as are Grant Park’s shorter-term trading advisors. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
